4 So.3d 613 (2009)
Michael GISI, Petitioner,
v.
STATE of Florida, Respondent.
No. SC07-319.
Supreme Court of Florida.
January 29, 2009.
Rehearing Denied March 2, 2009.
*614 Michael Gisi, pro se, Bushnell, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, Robert J. Krauss, Bureau Chief, and Richard M. Fishkin, Assistant Attorneys General, Tampa, FL, for Respondent.
PER CURIAM.
This case is before the Court for review of the decision of the Second District Court of Appeal in Gisi v. State, 948 So.2d 816 (Fla. 2d DCA 2007). In its decision the district court ruled upon the following question, which the court certified to be of great public importance:
IS A DEFENDANT, ON RESENTENCING, ENTITLED TO CREDIT ON EACH NEWLY IMPOSED CONSECUTIVE SENTENCE FOR PRISON TIME ALREADY SERVED ON THE ORIGINAL CONCURRENT SENTENCES?
Id. at 820. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We have resolved this issue and answered the certified question in the affirmative in our review and approval of the decision in Rabedeau v. State, 971 So.2d 913 (Fla. 5th DCA 2007). See State v. Rabedeau, 2 So.3d 191 (Fla. 2009). Accordingly, for the reasons set out in Rabedeau, we answer the certified question in the affirmative, quash the decision under review and remand for further proceedings consistent herewith.
It is so ordered.
QUINCE, C.J., WELLS, PARIENTE, and LEWIS, JJ., and ANSTEAD, Senior Justice, concur.
CANADY, J., dissents.
POLSTON, J., did not participate.